DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 02/21/2022 have been entered.
Per the 02/21/2022 amendment:
Claims 1, 6, 8, 12, 29 and 33 are currently amended.
Claims 1-13 and 29-34 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 7-9 of Remarks, filed 02/21/2022, with respect to the rejection of Claims 1, 8 and 29 have been fully considered and are persuasive.  The rejection of Claims 1, 8 and 29 have been withdrawn. 

Allowable Subject Matter

Claims 1-13 and 29-34 allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “at least a part of the identifier information comprises ownership information”, overcomes previously cited prior art by including a limitation that is not present in previously cited prior art. While identifiers that include “ownership information” is known in the art, there is no reasonable combination of art that would read upon each limitation of the amended Claim 1. In particular, a discrete value that includes an identifier of a transmitting node, some network parameter, and the identity of the owner of the transmitting node, as well as being a particular bit-length, is not in any reasonable combination of prior art. Further, the discrete value is from a finite set of values, such as a stored lookup table. These limitations, when taken together, render the Claim 1 novel over the prior art. Claims 8 and 29 disclose substantially similar subject matter and are in condition for allowance for the same reasons. Claims 2-7, 9-13 and 30-34 are put into condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412